DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  claim 5 recites “further comprising an attachment extension connected to an elongation member” which  should read “further comprising an attachment extension connected the one or more elongation members” to avoid confusion and possible rejections for lack of antecedent basis.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intubation stylet” (see claims 1-10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6 recites “wherein the attachment extension length ranges from about 0.3 inches to about 1.3 inches” which lacks support within the disclosure as nowhere is the specific length range of the attachment extension specified.
Appropriate clarification and correction is required.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “An intubation stylet for a laryngoscope blade comprising:” which is unclear as what the Applicant is attempting to claim?   The specification and drawings are directed to an intubation stylet clip or bougie clip which is directly attached/clipped to a laryngoscope blade to enable insertion of the stylet/bougie through a circular member of the clip.   Thus, it is unclear how the intubation stylet comprises the circular introducer as claimed, the device is designed to allow insertion of the stylet/bougie therethrough.  Appropriate clarification and correction is required.  Claims 2-10 are rejected as being necessarily dependent upon claim 1.  
Claim 1 recites the limitation "the circular member" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 are rejected as being necessarily dependent upon claim 1.  
Claim 2 recites the limitation "the intubation stylet blade clip" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3-10 are rejected as being necessarily dependent upon claim 2.  
Claim 4 recites the limitation "the circular introducer gap" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,765,302 to Rovira Soriano et al.  
In regard to claim 1, Rovira Soriano et al. disclose an intubation stylet for a laryngoscope blade comprising: a circular introducer 2/15 wherein the circular member comprises a gap (See Figs. 1-2 and Col. 3, Line 18 – Col. 4, Line 18).  
In regard to claim 2, Rovira Soriano et al. disclose an intubation stylet for a laryngoscope blade, further comprising: one or more elongation members 12, 13 connected to form a clip that attaches to a laryngoscope blade; the circular introducer comprising a gap being connected to the clip; and wherein the intubation stylet blade clip is attachable and detachable from the laryngoscope blade (See Figs. 1-3 and Col. 3, Line 18 – Col. 4, Line 18).   
In regard to claim 3, Rovira Soriano et al. disclose an intubation stylet for a laryngoscope blade, wherein the circular introducer comprises an inner diameter ranging from about 0.2 inches to about 0.3 inches (See Col. 2, Lines 27-36).
In regard to claim 5, Rovira Soriano et al. disclose an intubation stylet for a laryngoscope blade, further comprising an attachment extension connected to an elongation member that holds the clip onto the laryngoscope blade (See Figs. 1-3 and Col. 3, Line 18 – Col. 4, Line 18).   
In regard to claim 7, Rovira Soriano et al. disclose an intubation stylet for a laryngoscope blade, wherein the circular introducer is integrally formed with the one or more elongation members (See Figs. 1-3 and Col. 3, Line 18 – Col. 4, Line 18).   
In regard to claim 9, Rovira Soriano et al. disclose an intubation stylet for a laryngoscope blade, wherein there are three elongation members connected at approximately right angles (See Figs. 1-3 and Col. 3, Line 18 – Col. 4, Line 18).   
In regard to claim 10, Rovira Soriano et al. disclose an intubation stylet for a laryngoscope blade, further including an attachment extension connected to an elongation member, wherein the circular introducer, the attachment member, and the elongation members are integrally formed (See Figs. 1-3 and Col. 3, Line 18 – Col. 4, Line 18).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,765,302 to Rovira Soriano et al.  
In regard to claims 4 and 6, Rovira Soriano et al. disclose an intubation stylet for a laryngoscope blade but are silent with respect to the specific width of the introducer gap and length of the attachment extension. It would have been an obvious matter of design choice to provide a gap with a width of about .13 to .185 inches and an attachment length of about .3 in to 1.3 in, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It is noted, Rovira Soriano et al. clearly disclose the device is designed to be easily adapted to the many different laryngoscope blades currently on the market (see Col. 2, Lines 27-36).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,765,302 to Rovira Soriano et al. in view of U.S. Patent No. 9,956,367 to Sun.  
In regard to claim 8, Rovira Soriano et al. disclose an intubation stylet for a laryngoscope blade but are silent with respect to wherein the laryngoscope blade is a Glidescope™ intubation blade.  However, Rovira Soriano et al. clearly disclose the device is designed to be easily adapted to the many different laryngoscope blades currently on the market (see Col. 2, Lines 27-36).  Sun discloses many types of video laryngoscopes such as Glidescope (see Col. 2, Lines 4-16).  It would have been obvious to one skilled in the art at the time the invention was filed to use a Glidescope intubation blade in combination with the device of Rovira Soriano et al. as the device of is designed to be used with a variety of commercially available laryngoscope.  Sun teaches that Glidescopes are commonly known to those in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
6/30/2022